    Case 4:21-cv-00467-P Document 32 Filed 08/20/21                Page 1 of 2 PageID 124




                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

                                               )
Cameron Thompson,                              )
                                               ) Case No.: 4:21-cv-00467-P
               Plaintiff,                      )
       v.                                      )
                                               )
Dealer Renewal Services, Royal                 )
Administration Services, Inc., and Budco       )
Financial Services                             )
                                               )
                Defendants.                    )

                                PLAINTIFF’S STATUS REPORT


       In response to the Honorable Court’s Order dated August 18, 2021, Plaintiff, by and

through his counsel provides the following status report.

       After discussion with counsel for Defendants Royal Administration Services, Inc. and

Budco Fin. Services, Plaintiff accepted their offer of judgment which was filed with the Court by

defense counsel on August 18, 2021. (Doc. No. 28).

       Plaintiff requested an entry of default against Defendant Dealer Renewal Services on

August 20, 2021.

       Regretfully, Plaintiff did not submit a joint report with defense counsel on August 17,

2021 as the Court instructed, because Plaintiff had resolved his claims with the defendants that

were represented by counsel.    Furthermore, Plaintiff’s counsel is in a transition period with Amy

Ginsburg    leaving    Kimmel    &   Silverman    and   because   of   that   transition   and   the

settlement/acceptance of offer of judgment with Royal and Budco, regretfully omitted to submit a

report to the Court.
    Case 4:21-cv-00467-P Document 32 Filed 08/20/21               Page 2 of 2 PageID 125




       Plaintiff apologizes to the Court for not submitting a status report on August 17, 2021 as

the Court instructed. Plaintiff intends to seek default judgment against the remaining Defendant

and will be mindful of Your Honor’s deadlines and instructions moving forward in this matter.




                                                Respectfully submitted,

  DATED: 08/20/2021                             KIMMEL & SILVERMAN, P.C.

                                           By: s/ Jacob U. Ginsburg
                                               Jacob U. Ginsburg, Esq.
                                               30 E. Butler Avenue
                                               Ambler, PA 19002
                                               Tel: 215-540-8888
                                               Fax: 215-540-8817
                                               jginsburg@creditlaw.com
                                               teamkimmel@creditlaw.com
                                               Attorney for the Plaintiff




                                CERTIFICATE OF SERVICE

       I certify that on August 20, 2021, a copy of the foregoing has been served on all counsel of

record via ECF and will also be sent to the Defendant Dealer Renewal Services by depositing a

copy of same in the United States mail, postage prepaid, addressed as follows:

       Dealer Renewal Services
       3300 South Dixie Highway
       Suite 267
       West Palm Beach FL 33405-1987

                                                           /s/ Jacob U. Ginsburg
